                                                                                                          FILED
                                                                                                 2019 Sep-06 PM 12:04
                                                                                                 U.S. DISTRICT COURT
                                                                                                     N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         NOTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

                                                 )
VANESSA COLLIER,                                 )
                                                 )
       Claimant,                                 )
                                                 )
v.                                               )            CIVIL ACTION NO.
                                                 )            2:18-CV-1073-KOB
ANDREW SAUL,                                     )
ACTING COMMISSIONER OF                           )
SOCIAL SECURITY,                                 )
                                                 )
       Respondent.                               )
                                                 )

                                  MEMORANDUM OPINION

                                       I. INTRODUCTION

       On May 25, 2016, the claimant, Vanessa Collier, protectively applied for disability and

disability insurance benefits under Titles II and XVI of the Social Security Act. (R. 60). The

claimant initially alleged disability commencing on December 1, 2004 because of multiple

sclerosis, fibromyalgia, back problems, celiac disease, varicose veins, swelling of her hands and

feet, numbness in her hands and feet, and a ruptured disc in her neck. (R. 60). The claimant later

amended her alleged onset date to April 30, 2015. (R. 40). The Commissioner denied the claim

on September 9, 2016. (R. 96). The claimant filed a timely request for a hearing before an

Administrative Law Judge, and the ALJ held a hearing on November 6, 2017. (R. 37).

       In a decision dated January 24, 2018, the ALJ found that the claimant was not disabled as

defined by the Social Security Act and was, therefore, ineligible for social security benefits. (R.

24). On May 16, 2018, the Appeals Council denied the claimant’s request for review.

Consequently, the ALJ’s decision became the final decision of the Commissioner of the Social



                                                 1
Security Administration. (R. 1-3). The claimant has exhausted her administrative remedies, and

this court has jurisdiction pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3). For the reasons stated

below, this court reverses and remands the decision of the Commissioner to the ALJ for

reconsideration.

                                     II. ISSUES PRESENTED

         Whether the ALJ erred in evaluating the claimant’s allegations of pain and other limiting

effects of her symptoms under the Eleventh Circuit’s pain standard

                                 III. STANDARD OF REVIEW

         The standard for reviewing the Commissioner’s decision is limited. This court must

affirm the Commissioner’s decision if the Commissioner applied the correct legal standards and

if his factual conclusions are supported by substantial evidence. See 42 U.S.C. § 405(g); Graham

v. Apfel, 129 F.3d 1420, 1422 (11th Cir. 1997); Walker v. Bowen, 826 F.2d 996, 999 (11th Cir.

1987).

         “No . . . presumption of validity attaches to the [Commissioner’s] legal conclusions,

including determination of the proper standards to be applied in evaluating claims.” Walker, 826

F.2d at 999. This court does not review the Commissioner’s factual determinations de novo.

The court will affirm those factual determinations that are supported by substantial evidence.

“Substantial evidence” is “more than a mere scintilla. It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402

U.S. 389, 401 (1971).

         The court must keep in mind that opinions, such as whether a claimant is disabled, the

nature and extent of a claimant’s residual functional capacity, and the application of vocational

factors, “are not medical opinions, . . . but are, instead, opinions on issues reserved to the



                                                  2
Commissioner because they are administrative findings that are dispositive of a case; i.e., that

would direct the determination or decision of disability.” 20 C.F.R. §§ 404.1527(d), 416.927(d).

Whether the claimant meets the listing and is qualified for Social Security disability benefits is a

question reserved for the ALJ, and the court “may not decide facts anew, reweigh the evidence,

or substitute [its] judgment for that of the Commissioner.” Dyer v. Barnhart, 395 F.3d 1206,

1210 (11th Cir. 2005). Thus, even if the court were to disagree with the ALJ about the

significance of certain facts, the court has no power to reverse that finding as long as substantial

evidence in the record supports it.

         The court must “scrutinize the record in its entirety to determine the reasonableness of the

[Commissioner]’s factual findings.” Walker, 826 F.2d at 999. A reviewing court must not only

look to those parts of the record that support the decision of the ALJ, but also must view the

record in its entirety and take account of evidence that detracts from the evidence relied on by

the ALJ. Hillsman v. Bowen, 804 F.2d 1179, 1180 (11th Cir. 1986).

                                      IV. LEGAL STANDARD

         In evaluating pain and other subjective complaints, the Commissioner must consider

whether the claimant presented “‘evidence of an underlying medical condition’ and either

‘objective medical evidence that confirms the severity of the alleged pain [or other subjective

symptoms] arising from that condition’ or ‘that the objectively determined medical condition is

of such severity that it can be reasonably expected to give rise to the alleged pain [or other

subjective symptoms].’” Taylor v. Acting Comm’r of Soc. Sec. Admin., No. 18-11978, 2019 WL

581548, at *2 (11th Cir. Feb. 13, 2019) (quoting Dyer, 395 F.3d at 1210); see also 20 C.F.R. §

404.1529; SSR 16-3p.1 When evaluating a claimant’s subjective symptoms, the ALJ considers



1
    Because this claim was determined after March 28, 2016, SSR 16-3p applies.
                                                  3
all available evidence, including objective medical evidence; the claimant’s daily activities; the

type, dosage, and effectiveness of medications taken to alleviate the symptoms; and factors that

precipitate and aggravate the symptoms. 20 C.F.R. § 404.1529(c)(3); SSR 16-3p. “Subjective

pain testimony that is supported by objective medical evidence of a condition that can reasonably

be expected to produce the symptoms of which the claimant complains is itself sufficient to

sustain a finding of disability.” Taylor v. Colvin, No. 2:15-CV-1925-VEH, 2016 WL 6610442, at

*4 (N.D. Ala. Nov. 9, 2016) (quoting Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987).

And the claimant’s statements about intensity, persistence, or limiting effects of symptoms will

not be rejected solely because objective medical evidence does not substantiate those statements.

20 C.F.R. § 416.929(c)(2); SSR 16-3p.

       If the ALJ decides to discredit the claimant’s testimony as to her pain, he must “‘clearly

articulate explicit and adequate reasons’ for doing so.” Taylor, 2019 WL 581548, at *2 (quoting

Dyer, 395 F.3d at 1210). The ALJ’s failure to articulate reasons for discrediting the claimant’s

testimony is reversible error. Ellis v. Soc. Sec. Admin., Comm’r, No. 4:18-cv-00010-SGC, 2019

WL 1776805, at *5 (N.D. Ala. Apr. 23, 2019).

       Also, substantial evidence must support the ALJ’s findings regarding the limiting effects

of the claimant’s symptoms. Meehan v. Comm’r of Soc. Sec., No. 18-14924, 2019 WL 2417642,

at *3 (11th Cir. Jun. 10, 2019); Hale v. Bowen, 831 F.2d 1007, 1012 (11th Cir. 1987). Therefore,

the ALJ’s determination must contain explicit reasons for the weight given to a claimant’s

individual symptoms, be consistent with and supported by the evidence, and be clearly

articulated so the claimant and any subsequent reviewer can assess how the adjudicator evaluated

the individual’s symptoms. SSR 16-3p. A reviewing court will not disturb a clearly articulated

credibility finding that has supporting substantial evidence in the record. Rose v. Berryhill, No.



                                                 4
6:18-cv-00030-LCB, 2019 WL 2514936, at *9 (N.D. Ala. Jun. 18, 2019) (citing Foote v. Chater,

67 F.3d 1553, 1562 (11th Cir. 1995).

                                            V. FACTS

       The claimant was fifty-six years old at the time of the ALJ’s final decision. The claimant

has a high school education and past relevant work as a housekeeper and waitress/cashier. The

claimant alleges disability based on multiple sclerosis, fibromyalgia, back problems, celiac

disease, varicose veins, swelling of legs and feet, numbness in her hands and legs, and a ruptured

disc in her neck. (R. 24, 45-46, 60).

                                        Physical Impairments

       In December of 2009, the claimant first saw Dr. Elson at the Kirklin Clinic as a

consultation for her celiac disease that had been diagnosed in September 2009. Dr. Elson noted

that the claimant complained of constant pain in her abdomen, intermittent nausea and vomiting,

and alternating days of diarrhea and constipation. The claimant reported that she had “been

trying very hard to stay on a gluten-free diet” to alleviate her celiac disease symptoms but felt as

though the gluten-free diet had worsened her pain, constipation, and diarrhea. Dr. Elson

determined that a repeat colonoscopy with biopsies was appropriate given the severity of the

claimant’s symptoms despite her gluten-free diet; the colonoscopy showed normal results. (R.

257-58, 260).

       On June 23, 2010, the claimant saw Dr. Brockington at the Kirklin Clinic after an initial

evaluation of her paresthesias in May 2010, which resulted in a diagnosis of underlying

peripheral neuropathy because of her celiac disease. The claimant reported pain at a level of

seven out of ten. Her physical exam indicated a marked loss of vibratory sensation in her upper

and lower extremities, decreased deep tendon reflexes, mild weakness in her hand grips, and



                                                 5
subtle atrophy of her thenar muscle regions. On July 12, 2010, doctors at the University of

Alabama at Birmingham admitted the claimant for an IVIG infusion to alleviate her peripheral

neuropathy symptoms; however, the claimant reported the IVIG did not improve her symptoms.

(R. 262, 265, 268).

       On July 30, 2012, the claimant saw Dr. Brockington again because her balance had not

improved and she could not work because of risk of falling and injury. Additionally, the claimant

stated that her celiac disease had not improved despite her strict adherence to a gluten-free diet.

Dr. Brockington noted that the claimant’s gait was ataxic and she could not tandem walk. On

October 19, 2013, Dr. Brockington wrote a letter “To Whom It May Concern” stating that the

claimant’s neurological symptoms of peripheral neuropathy had persisted despite treatment and

consequently resulted in significant impairments including pain, weakness, and impaired

balance. In this letter, Dr. Brockington stated that he believed the claimant qualified for long

term disability. (R. 254, 268-69).

       The claimant returned to Dr. Brockington on May 15, 2014 with complaints of limb pain

and paresthesia. Dr. Brockington noted that the claimant’s paresthesia worsened with increased

activity and affected the claimant’s balance. Dr. Brockington also noted the claimant’s joint pain,

muscle pain, decreased range of motion, abnormal balance, numbness, and tingling. Dr.

Brockington then diagnosed the claimant with unspecified idiopathic peripheral neuropathy. (R.

275-77).

       From January 2015 to October 2017, the claimant regularly visited Dr. Wiley Livingston

at the Medical West Bessemer Clinic for treatment of her impairments. On January 8, 2015, Dr.

Livingston noted the claimant had a history of multiple sclerosis, fibromyalgia, and celiac

disease, and the claimant described symptoms of back pain, joint pain, joint stiffness, muscle



                                                 6
aches, and sleep disturbances. The physical examination of the claimant was normal except mild

diffuse tenderness of her abdomen. Dr. Livingston also mentioned that the claimant took

Percocet and received epidural blocks for pain. (R. 328, 330-31).

       On April 30, 2015, the claimant visited Dr. Livingston with complaints of chronic pain

“all over,” numbness in her hands and feet, sleep disturbances, depressed mood, and anxiety. The

physical examination of the claimant was normal. Dr. Livingston renewed the claimant’s

prescription for Percocet and increased her Cymbalta dose. Two months later, the claimant

visited Dr. Livingston with complaints of pain in both of her legs because of her varicose veins,

which had been occurring constantly for two weeks. The claimant rated her pain at a level of

nine out of ten. Although the claimant lacked tenderness of her skin upon examination, Dr.

Livingston still recommended the claimant wear support stockings. The claimant’s physical

examination was normal, but the doctor did not examine the claimant’s extremities, back, or

spine. Dr. Livingston renewed the claimant’s prescription for Percocet. (R. 308, 310-11, 313,

315-17).

       Approximately a month later, on August 6, 2015, the claimant again sought treatment

from Dr. Livingston with complaints of neck pain and back pain that radiated down her right leg.

The claimant had received a cervical epidural block in June 2015 at Brookwood Medical Center,

but the block only “helped some.” Dr. Livingston noted that the claimant had to push her

husband’s wheelchair, which aggravated her symptoms, but the claimant’s physical examination

was normal. Consequently, Dr. Livingston injected the claimant’s sacroiliac joints with 120

milligrams of depo-medrol to decrease her inflammation and prescribed alendronate to treat her

osteoporosis. Additionally, Dr. Livingston continued to prescribe Percocet for the claimant. (R.

302, 304-06).



                                                7
       After a previous visit on October 27, 2015 to see Dr. Livingston for problems related to

her gastrointestinal issues, the claimant saw Dr. Livingston on November 23, 2015 with

complaints of tailbone pain after falling down her steps six days prior. The physical examination

only reviewed the claimant’s vital signs, but Dr. Livingston noted she moved stiffly and

diagnosed her with sacral back pain. Dr. Livingston continued to prescribe Percocet for the

claimant. (R. 292-295).

       Months later on May 23, 2016, the claimant visited Dr. Livingston with complaints of

aching, burning sharp pain and tenderness of her left breast which started a month prior, occurred

three to four times a day, and lasted anywhere from thirty minutes to three to four hours.

Likewise, the claimant reported that she has had multiple breakdowns since her husband’s death

on May 1, 2016, coupled with panic attacks, anxiety, trouble sleeping, and blood in her stool.

The physical examination was normal except tenderness with palpation of the claimant’s left

breast, but no examination was conducted of the claimant’s neck, back, spine, or extremities. Dr.

Livingston continued to prescribe Percocet for the claimant. (R. 281-86).

       On June 23, 2016, the claimant completed a function report. In this self-assessment, the

claimant indicated that she had trouble buttoning her clothes and eating with silverware, often

dropped things while caring for her hair, had to sit down in the shower, and used the bathroom

on herself because of her celiac disease. The claimant reported that she simply stayed in bed and

pulled the covers over her head if she woke up in pain. (R. 211-218).

       The claimant reported that she was able to do her chores, but it took her “forever.” For

instance, the claimant indicated that it takes her three days to cut her lawn and a day to do

laundry. The claimant reported that she had two dogs that she cared for and fed. The claimant

stated that she was able to drive, but she only left her home on days she “fe[lt] like it” and only



                                                  8
to get groceries and dog food. The claimant specified that she tried to do all her shopping in one

trip because her hands and feet were so numb that she could not feel anything. (R. 212- 14).

       Additionally, the claimant indicated that her social activities only included talking on the

phone. The claimant stated that she did not go anywhere on a regular basis as staying in bed

made her feel better. She reported that she did not have energy, and her hobbies included

watching television instead of walking because she was unable to walk anymore. The claimant

also indicated that she had trouble squatting, bending, standing, reaching, walking, sitting, lifting

more than five pounds, kneeling, stair climbing, seeing, and using her hands. (R. 215-16).

       On August 16, 2016, the claimant saw Dr. Abiodun Badewa at the request of the

Disability Determination Service. Dr. Badewa found that the claimant had decreased range of

motion, extension, and flexion in her cervical spine and dorsolumbar spine. Dr. Badewa also

noted a decreased flexion and extension of the claimant’s knees and a decreased flexion of her

ankles. Likewise, Dr. Badewa found a decreased abduction, forward elevation, and rotation of

the claimant’s shoulders. Dr. Badewa indicated that the claimant had an abnormal gait and

limped. (R. 336-338, 342).

       Dr. Badewa found that the claimant presented issues with aching, sharp, chronic back

pain located on her thoracic spine and lumbar-sacral spine, and he noted the claimant’s

complaint started eighteen years ago, moderately limited her activities, and was connected to her

degenerative disc disease. Dr. Badewa also indicated that standing exacerbated the claimant’s

symptom but Percocet alleviated this symptom. Dr. Badewa found that the claimant presented

issues with neck pain located in her cervical spine, which started eighteen years ago, moderately

limited her activities, and stemmed from her arthritis. Her neck pain was described as “aching,




                                                  9
chronic, sharp, squeezing, stabbing, knife-like, and numbness.” Dr. Badewa noted that Percocet

alleviated this symptom. (R. 342).

       Dr. Badewa also found that the claimant presented issues with paresthesia located on both

hands and legs. The paresthesia was “described as chronic, numbness and pins and needles.” Dr.

Badewa noted the symptom started nine years prior and related to the claimant’s celiac disease

diagnosed in 2007. Dr. Badewa found that the claimant had issues with chronic, stable venous

thrombosis relating to her varicose veins in a superficial vein of the distal left leg. Finally, Dr.

Badewa indicated the claimant presented issues with chronic, intermittent spasms relating to her

multiple sclerosis that doctors diagnosed in 2004. Dr. Badewa noted the symptom began eleven

years ago and moderately limited her activities. (R. 342).

       On August 29, 2016, the claimant saw Dr. Cynthia Neville, a licensed clinical

psychologist, at the request of the Social Security Administration for a consultative mental

examination. The claimant disclosed to Dr. Neville that Vistaril was prescribed to her “just for 3

months” following the death of her husband in May of 2016, but it was not helpful; however,

Cymbalta helped to calm her down. Additionally, the claimant noted that Lunesta was prescribed

to her, and it “was helping her sleep, but not now.” The claimant then stated that she cried often,

did not sleep, and crawled back into bed to deal with her symptoms. The claimant attributed her

feelings of depression and anxiety to her recent loss of her husband and her worries and

difficulty coping with her reported illnesses. The claimant also told Dr. Neville that she saw

friends “every other day,” attended church twice a month, and dropped off food for her elderly

neighbors on occasion. (R. 358-59, 361).

       Generally, Dr. Neville found the claimant’s affect to be broad and her mood to be mildly

dysphoric at times but primarily euthymic. Dr. Neville noted that the claimant’s gait was a bit



                                                  10
awkward, but Dr. Neville also noted that the claimant did not rely on an assistive device. Dr.

Neville indicated that the claimant was oriented in all spheres, had a sufficient memory,

calculated simple math problems correctly, and had no loose associations, tangential thinking,

confusion, signs of psychosis, or abnormalities that might interfere with normal communication.

(R. 360-61).

       Dr. Neville diagnosed the claimant with mild somatic symptom disorder and

uncomplicated bereavement. Dr. Neville noted that the claimant’s symptoms of bereavement

might improve over time but her symptoms of somatic symptom disorder were unlikely to

improve significantly over the next twelve months. Likewise, Dr. Neville indicated that the

claimant possessed the cognitive abilities to understand and remember work instructions but

found that the claimant’s ability to follow through and handle typical work pressures might be

limited to a mild degree by her symptoms of bereavement and somatic system disorder. (R. 361).

       At the request of the Social Security Administration on September 9, 2016, Dr. Robert

Estock reviewed medical records from Dr. Badewa, Dr. Neville, Dr. Brockington, and Dr.

Livingston and the claimant’s submitted evidence, such as her work history and function report.

Dr. Estock indicated that the claimant suffered from severe fibromyalgia, osteoarthrosis and

allied disorders, disorders of her gastrointestinal system, multiple sclerosis, peripheral

neuropathy; likewise noted that the claimant suffered from non-severe varicose veins of her

lower extremities, somatoform disorders, and affective disorders. (R. 58, 60-66).

       He found that the claimant’s affective disorders and somatoform disorders presented only

mild limitations on her daily living activities and mild difficulties in maintaining social

functioning, concentration, persistence, and pace. Dr. Estock determined the claimant could

occasionally lift or carry twenty pounds; frequently lift or carry ten pounds; stand about six hours



                                                 11
in an eight hour workday; sit about six hours in an eight hour workday; frequently climb stairs,

stoop, kneel, balance, crouch and crawl; but never climb a ladder or rope. Also, Dr. Estock noted

that the claimant should avoid concentrated exposure to extreme cold or heat and was limited in

her ability to push or pull with both her upper and lower extremities. (R. 60-66, 69-70).

       By October 11, 2016, the claimant denied back, joint, and muscle pain and joint stiffness

to Dr. Livingston. The claimant’s physical examination was normal. On this date, Dr. Livingston

wrote a letter expressing that he found the claimant “totally disabled” because of her back pain

and other chronic issues. Dr. Livingston continued to prescribe Percocet for the claimant. (R.

375-77, 363).

       In early 2017, the claimant’s old issues returned, and she reported symptoms of back

pain, hip pain, joint pain, joint stiffness, and sleep disturbances. The claimant’s physical

examination was normal, but Dr. Livingston only reviewed her vital signs and heart to make this

determination. Dr. Livingston continued to prescribe Percocet for the claimant. (R. 369-372).

       On May 23, 2017, the claimant visited Dr. Livingston with complaints of back pain

following her fall on May 5th while cutting her grass. The claimant’s physical examination was

normal, but Dr. Livingston only reviewed her vital signs to make this determination. Dr.

Livingston prescribed twenty milligrams of prednisone once a day and decreased the claimant’s

prescription of Percocet from ten milligrams twice a day to seven and a half milligrams twice a

day. (R. 384, 386).

       On October 18, 2017, the claimant saw Dr. Livingston for a follow-up visit and reported

another recent fall that caused bruises on her arms. The claimant also reported back pain, but her

physical exam appeared normal. Dr. Livingston continued to prescribe Percocet for the claimant.

(R.389, 391-393).



                                                 12
                                         The ALJ Hearing

       After the Commissioner denied the claimant’s request for disability benefits, the claimant

requested and received a hearing before an ALJ. At the hearing, the claimant testified that her

last job was as a housecleaner, and before she cleaned houses, she worked as a waitress and

would run the register. She stated that she would regularly lift or carry twenty-five pounds as a

housecleaner and lift or carry ten pounds or more as a waitress. The claimant testified that she

last worked in 1998 because her husband wanted her to stay home and raise their son. (R. 37, 45-

46).

       The claimant stated that she has numbness in her hands and feet, cannot stand up, and

falls, all of which prevent her from working. She has had numbness in her hands and feet all her

life, but the symptoms have gotten worse with time. The claimant also stated she has other

symptoms including celiac disease, so she often cannot go to the bathroom. She is constantly in

pain, mostly in her legs and hands. (R. 41-42, 44-45).

       The claimant’s legs and ankles exhibit the worst pain and symptoms because they often

swell every day. The swelling usually does not subside, but if she props them up above her heart

for at least thirty minutes, the swelling would “go down some.” Her “ankles stay real huge” even

after propping them up. To help relieve her pain, the claimant sits on a heating pad or takes a

warm bath. (R. 44, 48-49).

       Regarding how her symptoms affect her ability to function on a daily basis, the claimant

testified that she cannot pick things up or do things that she used to do. She can stand for a

maximum of ten minutes, sit for approximately thirty minutes at a time, walk half a block before

she has to sit down, and carry only five pounds. Additionally, the claimant testified that she can

only stand for a total of an hour between eight o’clock in the morning to five o’clock in the



                                                 13
afternoon and typically spends the rest of the day lying down. She has used a cane, which was

prescribed by Dr. Livingston, over the past two years to help her when she is ambulating.

Besides her cane, the claimant testified that she used other assistive devices at home such as

“pull-its” and a shower chair. (R. 42-43, 47).

       The claimant stated that Dr. Williamson has treated her for the past five years. The

claimant testified that she does not smoke, use tobacco products, or drink alcohol. She was last

hospitalized in 2010 for an IVIG treatment, which aimed to alleviate her weakness and

numbness; she stated the treatment did not work. Likewise, the claimant testified that rainy days

aggravate her pain and numbness. (R. 44, 47, 49).

        The claimant stated that she has not tried to work since her last occupation. Also, the

claimant testified that she had no source of income or healthcare insurance and lived in a mobile

home by herself. She usually wakes up at five in the morning and has a cup of coffee. However,

she would then have to get back in bed because she is “hurting so bad.” The claimant stated that

she would try to do some housework, but she has trouble doing chores because she has a hard

time moving. The claimant also stated that she can drive sometimes, but in a typical week, she

testified that she only drives “to the grocery store and back because [she] just can’t go

anywhere.” (R. 43-44, 46-48).

       A vocational expert, Ms. Renee Smith, testified concerning the type and availability of

jobs that the claimant was able to perform. Ms. Smith characterized the claimant’s past relevant

work as a housekeeper as medium, semi-skilled work. Additionally, Ms. Smith testified that the

claimant’s past relevant work as a waitress/cashier was light, semi-skilled work. In general, Ms.

Smith stated that the claimant does not possess transferable skills. (R. 49-50).




                                                 14
        The ALJ asked Ms. Smith to assume an individual of advanced age, with a high school

education, who needed a temperature-controlled environment; could perform medium work;

could occasionally stoop and crouch; could not climb; could not push or pull with lower

extremities; and could not walk on uneven terrain. When considering these limitations, Ms.

Smith stated that the individual could work as a ball sorter, which has greater than 125,000 jobs

available nationally and 1,200 jobs available in Alabama; as a patient transport, which has

approximately 100,000 jobs available nationally and 1,200 jobs available in Alabama; and as a

crate liner, which has greater than 300,000 jobs available nationally and 4,000 jobs available in

Alabama. When considering these limitations for a light-work job, Ms. Smith testified that the

claimant could work as a block inspector, which has greater than 200,000 jobs nationally and

3,000 in Alabama; as a marker, which has around 800,000 jobs available nationally and 6,000 in

Alabama; and as a rag inspector, which has greater than 200,000 jobs nationally and 3,000 in

Alabama. Ms. Smith also testified that the claimant could return to her previous jobs as a

housekeeper and waitress/cashier. (R. 50-52).

       The ALJ then added the additional limitation that the claimant could only stand or walk

for ten minutes at a time. With this limitation, Ms. Smith testified that the claimant could not

perform either of her past relevant jobs or any other previously mentioned medium work

identified by Ms. Smith. However, Ms. Smith testified that the claimant could perform the light

work options previously identified, but the number of jobs available in the market would have to

be reduced by thirty percent. (R. 52-53).

       The ALJ added the additional limitation that the claimant has to elevate her legs at heart

level for thirty minutes during the work day. Ms. Smith testified that this limitation would not

affect her employability if the claimant could elevate her legs during normally-scheduled breaks.



                                                 15
But if the claimant elevated her legs outside the normally-scheduled breaks, Ms. Smith stated

that the claimant would not be able to perform any of her previous jobs or the jobs previously

identified. Additionally, Ms. Smith stated that an individual is only permitted to be off-task for

up to fifteen percent of the work day, which includes one thirty-minute break and two fifteen-

minute breaks. (R. 53-54).

       Ms. Smith testified that the claimant would be expected to be on her feet for up to two

hours at a time with both light and medium work, and Ms. Smith reported that the claimant

would be expected to stand for six out of the eight hours during a typical workday. Ms. Smith

also testified that the claimant would be expected to miss no more than two days per month from

work. (R. 55).

       The ALJ then posed another limitation that the claimant would need to use a cane for

balance and ambulation at work, and Ms. Smith stated that the claimant would not be able to

perform her past two relevant jobs or the medium jobs identified. However, Ms. Smith stated that

the claimant could perform the light work identified, but the number of jobs available in the

market would be reduced by thirty percent. (R. 55-56).

                                        The ALJ’s Decision

       On January 24, 2018, the ALJ issued a decision finding that the claimant was not

disabled under the Social Security Act. First, the ALJ determined that the prescribed period for

disabled widow’s benefits ends on July 31, 2022. Additionally, the ALJ found that the claimant

met the non-disability requirements for disabled widow’s benefits set forth in section 202(e) of

the Social Security Act. The ALJ then stated that the claimant had not engaged in substantial

gainful activity since April 30, 2015. (R. 11, 14, 17).




                                                 16
       Next, the ALJ found that the claimant had the severe impairments of fibromyalgia,

multiple sclerosis by history, peripheral neuropathy and celiac disease, all of which significantly

limit her ability to perform basic work activities. The ALJ also noted that the medical records

indicated a history of varicose veins, gastroesophageal reflux disease (“GERD”), Vitamin B12

deficiency, restless leg syndrome, and lumbago. However, the ALJ found that the claimant did

not allege any substantial limitations resulting from these conditions, and no significant

limitations were identifiable in the record. Consequently, the ALJ determined that these

impairments were not severe. (R. 14-15).

       On the same note, the ALJ concluded that the claimant’s mental impairments of mild

somatic symptom disorder, uncomplicated bereavement, anxiety, and depression, considered

singly and in combination, did not cause more than minimal limitation in the claimant’s ability to

perform basic mental work and were, therefore, non-severe. (R. 15).

       The ALJ next found that the claimant did not have an impairment or combination of

impairments that met or medically equaled the severity of one of the listed impairments in 20

CFR Part 404, Subpart P, Appendix 1. The ALJ first considered whether the claimant met the

criteria for listing 11.09(A) concerning multiple sclerosis. The ALJ noted that the claimant’s

multiple sclerosis had been fairly well-controlled with medication with no documented evidence

of a single relapse. Likewise, the ALJ found no evidence of any “extreme” difficulties standing

up from a seated position, balancing while standing or walking, or using her upper extremities.

The ALJ indicated that “Dr. Livingston’s repeatedly documented essentially normal neurological

examinations,” which contained no evidence of decreased muscle strength, muscle atrophy,

abnormal sensation, problems with balance, or difficulty transferring. The ALJ likewise




                                                17
determined that the claimant’s multiple sclerosis did not meet the “paragraph B” requirements of

the listing. (R. 16-17).

        Additionally, the ALJ determined that the claimant’s fibromyalgia did not meet the

requirements of any impairment in 20 CFR Part 404, Subpart P, Appendix 1, because

fibromyalgia is not a listed impairment. The ALJ noted that the Social Security Ruling 12-2p

states that fibromyalgia could possibly equal the requirements of other listings found in 20 CFR

Part 404, Subpart P, Appendix 1, such as 14.09D, but the ALJ determined that no examining or

treating medical source had stated that the claimant’s fibromyalgia equaled the criteria of any

listed impairment. (R. 17).

        The ALJ considered the claimant’s celiac disease using the criteria found in within

section 5.00 of 20 CFR Part 404, Subpart P, Appendix 1, which deals with digestive system

disorders. The ALJ determined that no evidence supported finding that the claimant’s celiac

disease would meet the criteria of the Listing. (R. 17).

        Next, the ALJ determined that the claimant had the residual functional capacity to

perform medium work as defined in 20 C.F.R. 404.1567(c) and 416.967(c), such that the

claimant required a temperature-controlled work environment; could occasionally stoop and

crouch; could not climb or walk on uneven terrain; and could not push and/or pull with her

bilateral lower extremities. (R. 17-18).

        In making this finding, the ALJ considered the claimant’s symptoms and the extent to

which these symptoms could reasonably be accepted as consistent with the objective medical

evidence and other evidence, based on the requirements of 20 C.F.R. 404.1529 and 416.929,

SSR 16-3p, and 20 C.F.R. 404.1527 and 416.927. The ALJ concluded that, although the

claimant’s medically determinable impairments could reasonably be expected to cause



                                                 18
symptoms, the claimant’s allegations regarding the intensity, persistence, and limiting effects of

these symptoms were not fully consistent with the evidence. Therefore, the ALJ found no

reasons why the claimant would be unable to perform work falling within the scope of the

residual functional capacity. The ALJ noted that the “documentary record showed that the

claimant [was] still capable of cutting her lawn, caring for her dogs, caring for her personal

needs, preparing simple meals, washing laundry, shopping, cleaning her home, driving a vehicle,

handling her own finances, visiting with her sister, attending church, and occasionally feeding

her elderly neighbors.” (R. 18-21).

       The ALJ also pointed to the claimant’s consistently normal physical examinations by Dr.

Livingston as proof of the claimant’s residual functional capacity to perform medium work.

Additionally, the ALJ noted that the claimant did not receive treatment for any of her disabling

impairments from May 2014 to January 2015. The ALJ pointed to the fact that one of the

claimant’s complaints of back pain stemmed from her assistance in pushing her husband’s

wheelchair. The ALJ noted that Dr. Livingston found the claimant ambulated without the help of

a cane and that Dr. Livingston’s treatment records did not indicate that he ever prescribed the

claimant a cane to use for ambulation. (R. 19- 21).

       The ALJ then looked to Dr. Badewa’s consultative examination of the claimant. The ALJ

noted that Dr. Badewa found the claimant’s physical examination to be normal except for a

decrease range of motion of the claimant’s cervical spine, lumbar spine, knees, and shoulders.

(R. 20).

       The ALJ also considered the opinion evidence of the claimant’s reviewing and examining

physicians. First, the ALJ noted that Drs. Estock and Neville found that the claimant’s medically

determinable mental health impairments did not cause any more than mild limitations in any area



                                                19
of mental health functioning. Consequently, the ALJ gave the opinions of Drs. Estock and

Neville great weight because he found their opinions to be consistent with the evidentiary record

as a whole and uncontradicted by other objective evidence. (R. 21).

       Additionally, the ALJ determined that Dr. Livingston’s opinion, that the claimant is

“totally disabled,” should be given little weight because this determination of disability is left to

the Commissioner of Social Security. The ALJ also found Dr. Livingston’s opinions unsupported

by his own treatment records, “which consistently document essentially normal physical

examinations.” However, the ALJ gave Dr. Livingston’s actual findings of essentially normal

physical examinations great weight. The ALJ also gave Dr. Badewa’s findings great weight

because they are consistent with the evidentiary record as a whole. (R. 21-22).

       Finally, the ALJ found that the claimant could perform her past relevant work as a

housekeeper and as a food server/cashier. In making this determination, the ALJ relied on the

testimony of the vocational expert at the ALJ Hearing. By comparing the claimant’s residual

functional capacity to the physical and mental demands of this work, the vocational expert

testified that the claimant could return to her past work as a housekeeper and a food server/

cashier. (R. 22).

       Additionally, the ALJ determined that, based on the claimant’s age, education, work

experience, residual functional capacity, and vocational expert’s testimony, jobs existed in

significant numbers in the national economy that the claimant could perform. The ALJ stated

that the claimant could also perform occupations such as ball sorter, patient transport, and crate

liner. Therefore, the ALJ concluded that the claimant was not disabled as defined under the

Social Security Act. (R. 23-24).




                                                 20
                                         VI. DISCUSSION

                   The ALJ’s Assessment of the Eleventh Circuit Pain Standard

       The claimant argues that the ALJ did not properly assess her credibility consistent with

the Eleventh Circuit Pain Standard. More precisely, the claimant argues that substantial evidence

does not support the ALJ’s determinations regarding her allegations of intensity, persistence, and

limiting effects of her symptoms. This court agrees.

       In the present case, the ALJ determined that the claimant suffered from underlying

medical impairments of fibromyalgia, multiple sclerosis, peripheral neuropathy, and celiac

disease. He also explicitly stated that he discredited the claimant’s subjective complaints of pain

because her allegations regarding the intensity, persistence, and limiting effects of these

symptoms were not consistent with her daily living activities and were undermined by Dr.

Livingston’s consistently normal physical examinations of the claimant. However, substantial

evidence does not support either of the ALJ’s reasons for discounting the claimant’s statements.

See Hale, 831 F.2d at 1012 (noting that substantial evidence must support the ALJ’s findings

regarding the limiting effects of the claimant’s symptoms).

       The ALJ’s conclusion that the claimant’s daily activities do not support her subjective

statements about the limiting effects of her pain does not pass muster. Although the ALJ gave

this specific reason for rejecting the claimant’s testimony as to her pain, he failed to consider the

record as a whole and consequently misconstrued the nature of the claimant’s ability to do

certain daily activities. While the claimant testified of many limitations to her daily activities, the

ALJ merely considered the claimant’s daily activities generally and failed to acknowledge any

limitation associated with that daily activity. Because of this failure, the court questions whether

substantial evidence supports the ALJ’s conclusion about the claimant’s daily activities.



                                                  21
        The ALJ found that the claimant’s ability to drive, grocery shop, cut her lawn, do

laundry, and clean her home undermined her subjective statements about the limiting effects of

her pain. But the ALJ ignored that the claimant only drove occasionally when “she felt like it”

and only to get groceries and food; that she tried to do all of her shopping in one trip because her

hands and feet were so numb she could not feel them; that she takes three days to cut her lawn

because of her pain; and that she has “trouble” doing chores because she has a hard time moving.

The claimant’s ability to do these daily activities with these limitations does not undermine her

subjective statements about her pain. The ALJ cannot simply ignore these limitations and then

claim substantial evidence supports his misconstrued conclusion about the claimant’s daily

activities.

        Moreover, the claimant’s ability to do these activities with these limitations does not

support the ALJ’s finding that she can work a forty-hour work week. She does not have to be

“bedridden” to be disabled, and her ability to do everyday activities for short periods of time in

limited ways does not negate that she has debilitating pain. See Bennett v. Barnhart, 288

F.Supp.2d 1246, 1252 (N.D. Ala. 2003) (“[It is not] necessary for a plaintiff’s pain to render her

bedridden in order for her to be disabled…It is the ability to engage in gainful employment that

is the key, not whether a plaintiff can perform minor household chores or drive short

distances.”); see also Lewis v. Callahan, 125 F.3d 1436, 1441 (11th Cir. 1997) (finding that

participation in everyday activities of short duration, such as housework or fishing, does not

disqualify a claimant from disability).

        Additionally, the ALJ consistently relied on Dr. Livingston’s “essentially normal”

physical examinations of the claimant to discredit her pain testimony, but the ALJ

mischaracterized Dr. Livingston’s medical opinion and findings. Dr. Livingston’s physical



                                                 22
exams of the claimant were typically not holistic exams that documented pertinent evaluations of

the claimant’s neck, back, extremities, and neurological status. Instead, the claimant’s physical

examinations mostly consisted of reporting her vital signs and exams of her heart, lungs, head,

ears, eyes, nose and throat. In fact, out of the claimant’s fifteen visits to see Dr. Livingston, he

only evaluated the claimant’s neck seven times, back and spine four times, extremities six times,

and neurological status seven times. Consequently, the court finds it unsurprising that the

claimant’s physical examinations were “essentially normal” because her exams mostly consisted

of a review of bodily systems that were unrelated to the claimant’s alleged symptoms.

       Likewise, while the ALJ discredited the claimant’s pain testimony partially because of

Dr. Livingston’s examinations, the court notes the difficulty in capturing the effects of pain in

physical exams. The claimant’s ability to exhibit a full range of motion of her extremities, for

example, does not discount the pain or numbness she may feel in those extremities. Therefore, by

relying on Dr. Livingston’s “essentially normal” physical exams, the ALJ misconstrued the

evidence he used to discredit the claimant’s subjective pain testimony.

       While the ALJ primarily relied on Dr. Livingston’s “essentially normal” physical

examinations of the claimant, he further mischaracterized the evidence by failing to mention

other medical evidence that noted her abnormalities. For instance, Dr. Badewa, referred by the

Disability Determination Service, noted in August 2016 that the claimant presented a number of

pain related symptoms that moderately limited her activities and found that the claimant had an

abnormal gait, decreased range of motion, and decreased flexion and extension of a number of

her extremities. (R. 336-357). The ALJ mischaracterized this evidence by stating, “Except for

decreased range of motion of the claimant’s cervical spine, lumbar spine, knees and shoulder, her




                                                  23
physical examination was again essentially normal.” (R. 20). This court does not find such

abnormalities noted in an examination to equate to an “essentially normal” physical exam.

       Likewise, despite Dr. Brockington’s findings, the ALJ still stated the claimant’s physical

examinations were “essentially normal,” but this court finds the ALJ also mischaracterized Dr.

Brockington’s physical examinations. (R. 19). Throughout the claimant’s visits to the Kirklin

Clinic in June 2010, July 2012, and May 2014, Dr. Brockington noted the claimant’s decreased

range of motion, abnormal balance, ataxic gait, decreased tendon reflexes, mild weakness in her

hand grips, and muscle atrophy. (R. 262, 269, 276). Dr. Brockington believed the claimant’s

symptoms were so severe that she required long term disability because her ailments had

persisted despite treatment. (R. 254); see Lamb v. Bowen, 847 F.2d 698 (11th Cir. 1988) (“[T]he

record is replete with evidence of a medical condition that could reasonably be expected to

produce the alleged pain. No examining physician ever questioned the existence of appellant’s

pain. They simply found themselves unable to cure the pain.”).

       Although the ALJ stated that he “review[ed] the evidentiary record in its entirety,” the

ALJ failed to consider the claimant’s longitudinal treatment history with multiple doctors and,

therefore, did not examine the evidence in its totality. (R. 20). For instance, the claimant has

attempted to alleviate her pain symptoms since her initial visit with Dr. Elson in 2009, and she

continues to seek treatment for her symptoms today. Additionally, the ALJ failed to consider or

even mention the claimant’s prescription for Percocet. Her treating physicians determined her

symptoms to be of such severity to require narcotic pain relievers, as opposed to over-the-

counter medications such as Tylenol, and Dr. Livingston prescribed the claimant Percocet for

several years. Dr. Livingston has also prescribed the claimant up to fourteen medications. (R.

295); see Somogy v. Comm’r of Soc. Sec., 366 F. App’x 56 (11th Cir. 2010) (finding the



                                                 24
claimant’s credibility bolstered by evidence showing she made numerous visits to her doctors,

endured numerous diagnostic tests, and was prescribed numerous medications); see also Frizzell

v. Astrue, 487 F. Supp.2d 1301, 1306-07 (N.D. Ala. 2007) (holding that a “longitudinal history

of complaints and attempts at relief” supported the claimant’s pain testimony, noting that her

treating physician regularly prescribed pain medication and accepting the claimant’s pain

allegations as true).

        Given the record as a whole regarding the claimant’s abnormal physical exams,

substantial evidence does not support the ALJ’s discounting of the claimant’s subjective

statements about the limiting effects of her pain. Therefore, this court finds that substantial

evidence does not support the ALJ’s reasons for undermining the claimant’s subjective pain

testimony.

                                              Other Concern:

        This court is concerned that the ALJ failed to properly consider the opinions and medical

evidence provided by Dr. Brockington contained in the record and likewise failed to accord

weight to Dr. Brockington’s findings or opinion. On remand, the ALJ should thoroughly discuss

Dr. Brockington’s opinion.

                                       VII: CONCLUSION

        For the reasons stated above, this court concludes that the decision of the Commissioner

is to be REVERSED and REMANDED.

        The court will enter a separate Order in accordance with the Memorandum Opinion.

        DONE and ORDERED this 6th day of September, 2019.


                                               ____________________________________
                                               KARON OWEN BOWDRE
                                               CHIEF UNITED STATES DISTRICT JUDGE

                                                 25
